Citation Nr: 1033714	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus type 
II.

3.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service-connected diabetes 
mellitus type II.

4.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected diabetes mellitus type 
II.

5.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals, right thigh.

6.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals, left thigh.

7.  Entitlement to a compensable rating for left elbow scar, 
shell fragment wound residuals.

8.  Entitlement to a compensable rating for diabetic nephropathy.

9.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran provided testimony at hearings conducted before the 
personnel at the RO in May 2006 and October 2007.  Transcripts 
from both hearings have been associated with the Veteran's VA 
claims folder.

The record reflects the Veteran submitted a motion to have his 
case advanced on the docket pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).  However, this motion was denied in June 
2010.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's hypertension, CAD, PTSD and TDIU claims.  
Accordingly, these claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issues adjudicated by this decision 
have been completed.

2.  The record reflects the Veteran's eye problems are due to 
refractive error and not an acquired disability.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's shell fragment 
wound residuals of the thighs have resulted in moderately severe 
muscle damage/impairment thereof.

4.  The record reflects that the Veteran's left elbow scar is 
tender on competent medical evaluation.

5.  The Veteran's left elbow scar involves only one scar, is not 
deep, does not cover an area or areas exceeding 12 square inches 
(77 sq. cm.), nor does it result in limitation of motion.

6.  The competent medical and other evidence of record does not 
reflect the Veteran's service-connected diabetic nephropathy has 
resulted in renal dysfunction, to include albumin is constant or 
recurring with hyaline and granular casts or red blood cells.

CONCLUSIONS OF LAW

1.  Service connection is not warranted for an acquired eye 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected shell fragment wound residuals, right 
thigh, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.56, 4.59, 4.73, Diagnostic Code 5314 (2009).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected shell fragment wound residuals, left 
thigh, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.56, 4.59, 4.73, Diagnostic Code 5314 (2009).

4.  The criteria for a compensable rating of no more than 10 
percent for the Veteran's service-connected left elbow scar, 
shell fragment wound residuals, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 
(2009).

5.  The criteria for a compensable rating for the Veteran's 
service-connected diabetic nephropathy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7599-
7535 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board observes that the Veteran's appeal regarding his 
diabetic nephropathy is from a disagreement with the initial 
rating assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the other appellate claims, the Veteran was sent 
VCAA-compliant notification via letters dated in June 2003, 
September 2003, May 2004, October 2004, November 2007, April 
2008, July 2008, and December 2008.  Although all of these 
letters were not sent prior to the initial adjudication of the 
respective claim(s) as required by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), they were all received prior to the RO's most 
recent adjudication of these claims in a September 2009 
Supplemental Statement of the Case (SSOC).  The Court has held 
that such development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, through these letters the Veteran was provided with the 
requisite information regarding disability rating(s) and 
effective date(s) mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that, except for the claims 
addressed in the REMAND portion of the decision below, the duty 
to assist a claimant in the development of his or her case has 
been satisfied claims.  The Veteran's service treatment records 
are on file, as are various post-service medical records.  
Further, the Veteran has had the opportunity to present evidence 
and argument in support of his claims, to include at the May 2006 
and October 2007 RO hearings.  Nothing indicates the Veteran has 
identified the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded VA medical 
examinations regarding this case in July 2003, August 2003, 
November 2004, June 2006, November 2007, December 2008, and April 
2009.  As detailed below, these examinations included findings as 
to the symptomatology of the service-connected shell fragment 
wound residuals of both thighs, left elbow scar, and diabetic 
nephropathy which are consistent with the relevant treatment 
records and rating criteria.  He was also accorded a VA eye 
examination in January 2004 which, as detailed below, reflects he 
has no eye disability for VA purposes.  No inaccuracies or 
prejudice has been demonstrated with respect to these 
examinations, nor has the Veteran indicated any of his service-
connected disabilities have increased in severity since the last 
examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has contended that he has multiple disabilities 
secondary to his service-connected diabetes mellitus type II.  
Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Analysis - Eye Disorder

The Board acknowledges that the medical evidence reflects the 
Veteran has been evaluated for decreased visual acuity on 
multiple occasions.  However, the medical treatment records, as 
well as the January 2004 VA eye examination, reflect these 
problems are due to refractive error of the eye.  No acquired eye 
disorder appears to have been diagnosed at any time during the 
pendency of this case, and the January 2004 VA examination 
specifically found there was no evidence of nonproliferative 
diabetic retinopathy.

Vision loss - a refractive error of the eye - is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-
long defect, and is normally a static condition which is 
incapable of improvement or deterioration.  See VAOGCPREC 67-90 
(1990).  In short, the Veteran does not have a current eye 
disability for VA purposes.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

The Board acknowledges that the Court held in McLain v. 
Nicholson, 21 Vet. App. 319 (2007) that the requirement that a 
claimant have a current disability before service connection may 
be awarded for that disability is also satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if no disability is present at the time of the claim's 
adjudication.  In this case, however, the record does not reflect 
the Veteran has had an eye condition other than refractive error 
at any time during the pendency of this case.  As such, at no 
time has he had an eye disability for VA purposes.

II.  Increased Ratings

General Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" rating.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Analysis - Shell Fragment Wound Residuals, Left and Right Thighs

The service-connected  shell fragment wound residuals of the 
right and left thighs have both been evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5314, which provides evaluations 
for disability of Muscle Group XIV.

Muscle Group XIV includes the muscles involved in extension of 
the knee, tension of the fascia lata and iliotibial band, acting 
with Muscle Group XVII in postural support of the body, and 
acting with the hamstrings in synchronizing the hip and knee.  
Under this Code, slight muscle damage to this Muscle Group 
warrants a noncompensable evaluation, moderate muscle damage 
warrants a 10 percent evaluation, moderately severe damage 
warrants a 30 percent rating, and severe damage warrants a 40 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The factors to be considered in evaluating disabilities resulting 
from muscle injuries are listed in 38 C.F.R. § 4.56.  For 
example, the provision of 38 C.F.R. 
§ 4.56(c) reflects that the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  Information in this regulation provides guidance 
only and is to be considered with all other factors in the 
individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  
In addition, under 38 C.F.R. § 4.56(d), disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.

Slight disability of muscles is characterized by simple wound of 
muscle without debridement or infection.  Slight disability of 
muscle is reflected by history and complaint such as service 
department records of a superficial wound with brief treatment 
and return to duty.  Healing of slight muscle injuries is 
followed by good functional results.  Slight disability of 
muscles includes none of the cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint characteristic of 
moderate disability of muscle includes service department records 
or other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be record 
of consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56 (c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by the 
injured muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there should 
be some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2)

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is characterized by a through and 
through or deep penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaint 
characteristic of severe disability of muscle includes service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also signs 
of severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile. (B) Adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

In the instant case, the Board finds that the Veteran does not 
meet or nearly approximate the criteria for a rating in excess of 
10 percent for his service-connected shell fragment wound 
residuals of the right and/or left thighs under Diagnostic Code 
5314.

With respect to the Veteran's history, the Board acknowledges 
that there is in-service evidence of muscle injury to the thighs.  
Specifically, his service treatment records reflect he sustained 
multiple shell fragment wounds to his thighs and left arm in 
April 1969, and that he was discharged to duty with a temporary 
profile in June 1969.  However, the service treatment records and 
other evidence on file does not reflect either thigh sustained 
deep penetrating wound, nor is there in-service findings of 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The Board also notes that an April 2009 
VA muscles examination found that there was no infection of these 
muscle injuries prior to healing.

With respect to the current impairment, the Board acknowledges 
that the Veteran has complained of pain in both thighs due to the 
service-connected shell fragment wound residuals.  However, the 
record does not reflect these complaints have resulted in 
objective findings of moderately severe muscle damage/impairment 
of either thigh.  For example, the July 2003 VA examination 
showed that both hips had flexion to 90 degrees, extension to 20 
degrees, internal and external rotation to 40 degrees, abduction 
and adduction to 25 degrees.  Normal ranges of hip motion are 
flexion from zero degrees to 125 degrees; abduction from zero 
degrees to 45 degrees.  38 C.F.R. § 4.17a, Plate II.  Thus, there 
is limitation of motion of these hips, but not to the extent that 
would warrant a finding of moderately severe impairment when 
compared to normal.  This conclusion is supported by the fact 
that these findings would not warrant a rating in excess of 10 
percent under Diagnostic Codes 5251 to 5253 which evaluates 
limitation of motion of the hip.

Moreover, the July 2003 VA examiner commented there was no 
objective evidence of painful motion on all movements of both 
hips.  Further, there was no objective evidence of edema, 
effusion, instability, weakness, redness, heat, abnormal movement 
or guarding of movement of both thighs.  He was also found to 
have normal gait cycle.

The subsequent November 2004 VA examination found, in part, that 
both of the Veteran's quadriceps and iliopsoas were 4/5 on muscle 
strength testing, bilaterally.  There was no muscle herniation.  
Bilateral hip flexion was to 90 degrees, and extension was to 20 
degrees bilaterally.  There was only mild pain upon motion of 
both hips bilaterally.  There was also moderate tenderness upon 
palpation at both anterior compartments of the legs.  
Additionally, it was noted that X-rays conducted in August 2003 
showed no evidence of radiopaque foreign bodies of the legs.

The most recent VA muscles examination conducted in April 2009 
found there was no pain, decreased coordination, increased 
fatigability, or uncertainty of movement of either thigh.  Both 
thighs did have evidence of weakness, but the record does not 
reflect this symptom has resulted in objective evidence of 
moderately severe impairment.  Evaluation of the thighs reflects 
Group 14 muscles had 4/5 strength, while the other thigh muscles 
(13 and 15) had 5/5 strength.  Moreover, there were no residuals 
of nerve, tendon, or bone damage; nor muscle herniation; nor loss 
of deep fascia or muscle substance; nor was the motion of any 
joint limited by muscle disease or injury.  Regarding the effect 
on daily activities, it was found that the shell fragment wound 
residuals did prevent sports.  However, it resulted in only mild 
impairment of chores, shopping, exercise, recreation, and 
traveling; and no impairment of feeding, bathing, dressing, 
toileting, or grooming.  

In short, despite the Veteran's complaints of pain, the record 
reflects that his service-connected shell fragment wound 
residuals have resulted in no more than moderate loss of muscle 
strength and limitation of motion thereof.  Moreover, the record 
does not demonstrate objective findings characteristic of 
moderately severe muscle disability as identified by 38 C.F.R. 
§ 4.56.  Accordingly, the Board finds that the current impairment 
of these service-connected disabilities is adequately reflected 
by the current 10 percent rating, and he does not meet or nearly 
approximate the criteria for a higher rating under Diagnostic 
Code 5314.

Analysis - Left Elbow Scar

The criteria for rating scars is found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7806.

The Board notes that the rating criteria for scars have changed, 
effective October 2008.  However, these amended regulations were 
specifically effective for applications for benefits received by 
the VA on or after October 23, 2008.  See 73 Fed. Reg. 52710 
(October 23, 2008).  As the Veteran's claim was filed prior to 
October 2008, his disability is rated under the old rating 
criteria for scars.

Initially, the Board notes that under the criteria that was in 
effect prior to October 2008, Diagnostic Code 7804 provided for a 
rating of 10 percent for a tender and painful superficial scar.  
The Board acknowledges that the April 2009 VA examination found 
that the scar was not tender to palpation, as did a prior muscles 
examination of August 2003.  However, a July 2003 VA scars 
examination found that all scars had moderate tenderness to 
palpation.  Similarly, a December 2008 VA scars examination found 
the left elbow scar had tenderness to palpation, as well as pain.  

In short, when the Veteran was specifically evaluated solely for 
his scars, there was objective evidence of tenderness of the left 
elbow scar.  These findings are also consistent with the 
Veteran's own statements.  Moreover, the Board reiterates that 
the law mandates resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 4.3; 
and that where there is a question as to which of two evaluations 
applies, assigning the higher of the two where the disability 
picture more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
Veteran is entitled to a rating of 10 percent under Diagnostic 
Code 7804.

The Board observes that the version of Diagnostic Code 7804 in 
effect prior to October 2008 provided for a maximum rating of 10 
percent.  Although the current version does provide for a higher 
rating, even if it were applicable to this case, it would not 
result in a higher rating as it requires the presence of three or 
more scars for such a rating and the record reflects the left 
elbow involves only one scar.

With respect to the issue of whether the Veteran's left elbow 
scar warrants a rating in excess of 10 percent, the Board finds 
that Diagnostic Codes 7800, 7802, 7803, and 7806 are not 
applicable in this case.  Diagnostic Code 7800 provides criteria 
for evaluation of scars causing disfigurement of the head, face, 
or neck, and not the left elbow, as is the case here.  Diagnostic 
Codes 7802 and 7803, as with the applicable version of 7804, 
provide a maximum schedular rating of 10 percent.  Finally, 
Diagnostic Code 7806 evaluates dermatitis or eczema, and not the 
type of scarring present in this case.  

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is warranted 
when the area or areas exceed 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.), while a 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.).

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.

In this case, the Board finds that the Veteran's service-
connected left elbow scar is not deep, has not resulted in 
limitation of motion, nor does it cover an the area or areas that 
exceed 12 square inches (77 sq. cm.).  The July 2003 VA scars 
examination noted that the left elbow scar was 6 cm long, 3 cm 
wide, and had a vertical shape.  This examination also found that 
there were no adhesions, that the scar was not unstable, there 
were no ulceration or breakdowns of the scars, no elevation or 
depression of the surface contours of all scars on palpation, and 
that all scars were superficial.  Although it was noted that 
there was limitation of the left elbow, other evidence of record 
reflect that this impairment is due to the service-connected left 
carpal tunnel syndrome, which is separately evaluated.  The more 
recent December 2008 VA scars examination found that the scar 
itself did not result in limitation of motion.  In addition, the 
left elbow scar measured 5 cm in length and 3 cm in width on this 
examination.  There was no adherence to underlying tissue, 
underlying soft tissue damage, skin ulceration or breakdown over 
the scar, underlying tissue loss, elevation of scar, depression 
of the scar, induration of inflexibility.  Additionally, the 
texture of the scarred area was found to be normal.

In view of the foregoing, the Board finds that the Veteran is 
entitled to a rating of no more than 10 percent for his service-
connected left elbow scar.

The Board also wishes to note that in adjudicating the case 
below, the RO included citations to 38 C.F.R. § 4.73, Diagnostic 
Code 5305, for damage to Muscle Group V.  However, in the actual 
discussion of the Veteran's case the RO only referred to the 
symptomatology as it relates to evaluating scars, which is 
detailed above.  Further, the service-connected disability 
certified on appeal is that of a left elbow scar and not muscle 
damage.  Therefore, the Board did not address Diagnostic Code 
5305 in this case.

Analysis - Diabetic Nephropathy

The Veteran's current diabetic nephropathy is rated by analogy to 
Diagnostic Code 7599-7535, toxic nephropathy.  38 C.F.R. §§ 
4.115a, 4.115b.  The RO awarded service connection for this 
condition as secondary to the Veteran's previously service-
connected diabetes mellitus type II.

The rating criteria for renal dysfunction are found at 38 C.F.R. 
§ 4.115a.  

Renal dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, blood urea nitrogen (BUN) more than 
80mg% [milligrams per 100 milliliters]; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other organ 
systems, especially cardiovascular, warrants a 100 percent 
disability rating.  Renal dysfunction characterized by persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or a limitation of exertion 
warrants an 80 percent disability rating.  Renal dysfunction with 
constant albuminuria with some edema; or, definite decrease in 
kidney function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent disability 
rating.  Renal dysfunction where albumin is constant or recurring 
with hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent disability 
rating.  Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable under 
Diagnostic Code 7101 is rated as noncompensable.

In this case, the Board acknowledges that there is evidence that 
the Veteran's has albumin.  However, the record does not reflect 
that the albumin is the result of renal dysfunction, nor that it 
is constant or recurring with hyaline and graunular casts or red 
blood cells.  For example, the June 2006 VA examination noted 
that microalbuminuria test was positive, and that present 
laboratory reports of April 2006 showed microalbuminuria of 59.5 
mg/L with hemoglobin A1c of 5.7.  There was also findings of 
albumin on the subsequent November 2007 and December 2008 VA 
examinations.  However, all of these examinations found there was 
no history of renal dysfunction or renal failure.  The December 
2008 VA examination also specifically stated that there was 
normal renal function, and no evidence of renal insufficiency nor 
kidney failure.  The examiner further found that there was 
previous evidence on prior VA examination of very mild micro-
albuminuria, which is consistent with the criteria for a 
noncompensable (zero percent) rating under Diagnostic Code 7535.  
Moreover, the examiner stated that these findings were now 
controlled, and that the Veteran currently had normal values for 
microalbuminuria on this examination.

In view of the fact the Veteran does not currently experience any 
renal dysfunction as a result of his service-connected diabetic 
nephropathy, he is clearly not entitled to a compensable rating 
under Diagnostic Code 7535.

Other Considerations

The Board has considered whether staged ratings under Fenderson, 
supra, and Hart, supra, are appropriate for the Veteran's 
service-connected shell fragment wound residuals of the thighs, 
left elbow scar, and/or diabetic nephropathy.  However, the Board 
finds that there were no distinctive period(s) where his 
symptomatology for any of these disabilities met or nearly 
approximated the criteria beyond what is already in effect.  
Therefore, assigning additional staged ratings for such 
disabilities is not warranted.

The Board notes that the regulations provide that in exceptional 
cases where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the 
case presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  As detailed below, however, the Board concurs 
with the RO's determination that extraschedular consideration is 
not warranted for the Veteran's service-connected shell fragment 
wound residuals of the thighs, left elbow scar, and/or diabetic 
nephropathy.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra- schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected shell fragment 
wound residuals of the thighs, left elbow scar, and diabetic 
nephropathy with the established criteria found in the rating 
schedule.  Here, the competent medical and other evidence of 
record, to include the Veteran's own contentions, reflect his 
symptomatology is fully addressed by the rating criteria under 
which these service-connected disabilities are currently rated.  
There are no additional symptoms of these service-connected 
disabilities that are not addressed by the rating schedule.  
Therefore, the Board finds that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
these service-connected disabilities.  As such, the Board finds 
that the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, it does not appear the Veteran was 
hospitalized for any of these disabilities during the pendency of 
this case.  The record also does not indicate marked interference 
with employment due to these service-connected disabilities.  
Consequently, the Board concludes that consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

Lastly, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a TDIU is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  However, the Veteran 
has already perfected an appeal on the issue of entitlement to a 
TDIU due to all of his service-connected disabilities, not just 
those that are addressed in this adjudication.  As detailed 
below, the Board has determined that a remand is required for 
resolution of the TDIU claim.



ORDER

Entitlement to service connection for an eye disorder, to include 
as secondary to service-connected diabetes mellitus type II, is 
denied

Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals, right thigh, is denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals, left thigh, is denied.

Entitlement to a compensable rating of 10 percent for left elbow 
scar, shell fragment wound residuals, is granted, 

Entitlement to a compensable rating for diabetic nephropathy is 
denied.


REMAND

Initially, the Board observes that a July 2003 VA hypertension 
examination included the opinion that the Veteran's current 
arterial hypertension was not likely related with service-
connected diabetes mellitus.  However, a subsequent June 2006 VA 
medical examination included the opinion that the Veteran's 
hypertension was more likely than not due to or the result of his 
diabetes mellitus with nephropathy.  As such, there is 
conflicting competent medical opinions regarding this case.  
Moreover, neither of these examiners provided a rationale in 
support of their respective opinions.  The Court has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) (finding that a medical opinion must support its 
conclusion with an analysis that the Board can consider and weigh 
against any contrary opinions). 

In view of the foregoing, the Board finds that a new examination 
is necessary to address the etiology of the Veteran's 
hypertension which is supported by a stated rationale.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Regarding the CAD claim, the Board notes that this claim was 
denied below on the basis that the evidence did not show he had 
the claimed disability.  In pertinent part, a July 2003 VA heart 
examination stated that the Veteran underwent cardiac 
catheterization in 2003 outside of VA, reported with normal 
coronary arteries, and that this was "the gold standard test for 
diagnosis of [CAD]."  However, no such testing appears to have 
been conducted as part of this examination.  Further, other 
private medical records, including those dated in February 2004 
and January 2009, include findings of CAD.  Moreover, the January 
2009 statement indicates that CAD was diagnosed following the 
2003 cardiac catheterism.  As such, it is not clear whether the 
Veteran even has the claimed disability.  Therefore, an 
examination is also required for clarification of this matter.  
Id.

The Board also wishes to note that the Veteran was presumptively 
exposed to herbicides during his active service in Vietnam, and 
that he is currently service-connected for diabetes mellitus type 
II based on such exposure.  On October 13, 2009, in accordance 
with authority provided in 38 U.S.C.A § 1116, the Secretary of VA 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new diseases (or 
disabilities): ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  As required by 38 U.S.C.A. § 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for these 
diseases.  On November 20, 2009, the Secretary of VA directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  See Chairman's 
Memorandum, No. 01-09-25 (Nov. 20, 2009).  However, in this case 
the Board finds that the stay is not applicable as further 
development is required to determine whether the Veteran does, in 
fact, currently have CAD or any other type of heart disease.

With regard to the PTSD claim, the Board observes that in 
addition to the general rules of service connection noted above, 
service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Further, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror".  
DSM-IV at 427-28.  These criteria are no longer based solely on 
usual experience and response but are individualized (geared to 
the specific individual's actual experience and response).  
Hence, under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of a predisposition toward 
development of that condition.  Cohen, 10 Vet. App. at 141.

In this case, the Veteran essentially contends that he has PTSD 
due to stressors he experienced while engaged in combat in the 
Republic of Vietnam.  The record confirms he engaged in such 
combat as exemplified by the fact he was awarded the Combat 
Infantry Badge, and the Purple Heart.  There are also findings of 
PTSD in various treatment records on file.  However, the RO 
denied the claim on the basis that the record did not reflect he 
had a confirmed diagnosis of PTSD pursuant to DMS-IV.  In 
pertinent part, a January 2008 VA examination found that the 
Veteran did not have a diagnosis of PTSD under all of the 
requisite DSM-IV criteria.  Rather, the examination found that he 
had recurrent major depression.  

Despite the findings of the January 2008 VA PTSD examination, the 
Board reiterates that the Court held in McLain, supra, that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication.  It is also noted that provisions of 38 
C.F.R. 3.304(f) used to require that there be a "clear 
diagnosis" of PTSD.  A "clear diagnosis" of PTSD was, at a 
minimum, an unequivocal one.  Cohen at 139.  However, this 
regulation was amended in June 1999, in part, to eliminate the 
requirement of a "clear diagnosis." 61 Fed. Reg. 32.807-32.808.  
More specifically, the Court has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In view of the foregoing, the Board finds that the record does 
not warrant denial of the claim based upon the lack of a 
confirmed diagnosis of PTSD.  More importantly, no competent 
medical opinion was obtained as to whether the Veteran has a 
current acquired psychiatric disorder due to his experiences 
while engaged in combat during his active service.  It is also 
noted that the record, including a January 2009 private medical 
statement, indicates that his symptoms of depression may be 
secondary to the impairment caused by his service-connected 
diabetes mellitus type II.  Consequently, a new examination is 
required for clarification of this claim as well.  See Colvin, 
supra.

Finally, in regard to the TDIU claim, the Board notes that the 
development directed by this remand may result in additional 
service-connected disabilities.  Therefore, the TDIU claim is 
inextricably intertwined with this development, and the Board 
will defer adjudication of this claim until this development has 
been completed.  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his claimed 
hypertension, CAD, and PTSD since June 
2009.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
nature and etiology of his claimed 
hypertension and CAD.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate whether the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must state whether he does, in 
fact, have CAD or any other heart disorder 
other than hypertension based upon medical 
testing.  If so, the examiner must express 
an opinion as to whether it is as likely as 
not (50 percent or greater likelihood) that 
such a heart disorder, and the already 
diagnosed hypertension, were directly 
incurred during active service.  

If it is determined that these disabilities 
are not directly related to active service, 
an opinion must be expressed as to whether 
it is at least as likely as not that these 
disabilities were caused by or aggravated 
by the service-connected diabetes mellitus.  
By aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If it is determined that any of these 
disabilities were aggravated by the 
service-connected diabetes mellitus, the 
examiner should identify the level of 
disability caused by the diabetes, to the 
extent possible.

A complete rationale for any opinion(s) 
expressed should be provided.

3.  The Veteran should also be accorded a 
VA psychiatric examination to evaluate the 
nature and etiology of his claimed PTSD.  
The claims folder should be made available 
to the examiner for review before the 
examination; the examiner must indicate 
whether the claims folder was reviewed.

For any acquired psychiatric disorder found 
to be present on this examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that this disability was incurred or 
otherwise the result of the Veteran's 
active service, to include his combat 
experience therein.

If it is determined the Veteran does not 
have an acquired psychiatric disorder that 
is directly related to active service, an 
opinion must be expressed as to whether it 
is at least as likely as not that the 
psychiatric disorder was caused by or 
aggravated by the service-connected 
diabetes mellitus.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If it is 
determined that any of the psychiatric 
disorder aggravated by the service-
connected diabetes mellitus, the examiner 
should identify the level of disability 
caused by the diabetes, to the extent 
possible.

A complete rationale for any opinion(s) 
expressed should be provided.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a SSOC which addresses all of the evidence obtained 
after since the RO last adjudicated these claims in the September 
2009 SSOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


